

EXHIBIT 10(g)









CBRL Group, Inc.


2005 DEFERRED COMPENSATION PLAN


(Effective January 1, 2005)

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS





 

ARTICLE I   DEFINITIONS AND CONSTRUCTION     ARTICLE II    ADMINISTRATION    
ARTICLE III   PARTICIPATION     ARTICLE IV     BENEFITS     ARTICLE V    VESTING
    ARTICLE VI TRUST     ARTICLE VII PAYMENT OF BENEFITS     ARTICLE VIII 
IN-SERVICE DISTRIBUTIONS     ARTICLE IX NATURE OF THE PLAN     ARTICLE X 
EMPLOYMENT RELATIONSHIP     ARTICLE XI  AMENDMENT AND TERMINATION     ARTICLE
XII  CLAIMS PROCEDURE     ARTICLE XIII  MISCELLANEOUS

 
                                         


                                

                                           


                               


                                           


                                          


                                          


                                          


                              

 
 

--------------------------------------------------------------------------------

 

CBRL, INC.
 
2005 DEFERRED COMPENSATION PLAN
 
WITNESSETH:
 
WHEREAS, effective as of January 1, 1994, Cracker Barrel Old Country Store, Inc.
(the “Company”) adopted the Cracker Barrel Old Country Store, Inc. Deferred
Compensation Plan (the “Prior Plan”) to provide retirement and incidental
benefits for certain executive employees of the Company; and
 
WHEREAS, effective as of January 1, 2003, CBRL Group, Inc. assumed sponsorship
of the Prior Plan, and amended and restated the Plan in its entirety;
 
NOW, THEREFORE, in order to comply with the requirements of the Code, as amended
by the American Jobs Creation Act of 2004, and effective as of  the Effective
Date, CBRL, Inc. hereby adopts the CBRL, Inc. 2005 Deferred Compensation Plan,
as set forth herein or as hereafter amended, for the purpose of assuring
compliance with the Code with respect to deferrals of compensation on or after
January 1, 2005.
 
ARTICLE I


Definitions and Construction


1.1           Definitions. This Plan shall be deemed to have amended and
restated the Prior Plan and, commencing on the Effective Date, shall govern all
amounts credited to a Participant's Account other than Prior Plan
Deferrals.  The terms of the Prior Plan shall remain in effect with respect to
the portion of a Participant's Account consisting of Prior Plan
Deferrals.  Where the following words and phrases appear in the Plan, they shall
have the respective meanings set forth below, un1ess their context clearly
indicates to the contrary.

 

  (a)  
 Account: A memorandum bookkeeping account established on the records of the
Company for a Member which is credited with amounts determined

 
pursuant to Sections 4.1 and 4.2 of the Plan.  As of any determination date, a
Member’s benefit under the Plan shall be equal to the amount credited to his
Account
as of such date.

        (b)  Board: The Board of Directors of the Company.         (c)
Committee: The administrative committee appointed by the Board to administer the
Plan.      

  (d) Company: CBRL Group, Inc.         (e)  Compensation: The total of all
amounts paid by the Company to or for the benefit of a Member for services
rendered or labor performed while a Member

 
(as reported for federal income tax purposes on such Member’s Form W-2 or its
equivalent), including the Member’s deferral contributions to this Plan and to
the
  Qualified Plan and any bonus awarded to such Member by the Company.

     

 
 

--------------------------------------------------------------------------------

 

  (f)   Disability:  A Member shall be considered to be suffering from a
Disability if the Member: (i) is unable to engage in any substantial gainful
activity by

 
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous
period of not less than twelve months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three
months under an accident and health plan covering employees of the Member's
employer.


 
(g)   Distribution Date:  The date on which a Member's Account becomes payable,
as determined under Article VII.         (h)   Effective Date: January 1, 2005.
        (i)  Election:  An election by a Member, consistent with the terms of
this Plan and in a form and manner satisfactory to the Committee, to make
elective

 
deferral contributions to the Plan for a Plan Year, and to specify a time and
form of payment for amounts attributable to the allocations to the Member's
Account
for such Plan Year.

   

  (j)  
Interest Credit: The interest applied to a Member’s Account as of the end of
each calendar quarter. Such interest shall be at one and one-half

 
percent (1.5%) over the ten (10) year Treasury Bill rate in effect as of the
beginning of such calendar quarter.
   

  (k)   Member: Any management or highly compensated employee or outside
director of the Company who has been designated by the Committee

  as a Member of the Plan until such employee ceases to be a Member in
accordance with Section 3.1 of the Plan.

 

  (l)   Plan: The CBRL Group, Inc. 2005 Deferred Compensation Plan, as set forth
herein and as amended from time to time.         (m)  Plan Year: The
twelve-consecutive month period commencing on the Effective Date, and each
twelve-consecutive month period commencing January 1

  of each year thereafter.    

  (n)  Prior Plan:  The CBRL Group, Inc. Deferred Compensation Plan, as in
effect immediately prior to the Effective Date of this Plan.

        (o) 
Prior Plan Deferrals: The amount which, immediately prior to the Effective Date,
was credited to the Member's Account and which on such date was

  not subject to forfeiture, and any Investment Credit allocated to such amount
since the Effective Date.

        (p)    Qualified Plan: The Cracker Barrel Old Country Store, Inc. and
Affiliates Employee Savings Plan , as amended from time to time.

     

  (q)  Specified Employee:   A key employee (as defined in Section 416(i) of the
Code, but without regard to paragraph (5) thereof) of the Company.

 
Provided, however, that no Member shall be considered to be a Specified Employee
as of any date unless on such

 
         
2

--------------------------------------------------------------------------------



 

 

  date the stock of the Company is publicly traded on an established securities
market or otherwise.

 

  (r)   Trust Agreement: Any agreement which may be entered into between the
Company and the Trustee establishing a trust to hold and invest contributions

 
made by the Company under the Plan and from which all or a portion of the
amounts payable under the Plan to Members and their beneficiaries will be
distributed.
   

  (s)  Trust Assets: All assets held by the Trustee under the Trust Agreement.  
      (t)   Trustee: The trustee or trustees qualified and acting under the
Trust Agreement at any time.      

  (u)  Unforeseeable Emergency:  A severe financial hardship to the Member
resulting from an illness or accident of the Member, the Member's spouse,

 
or a dependent (as defined in section 152(a) of the Code) of the Member, loss of
the Member's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member.   An unforeseeable emergency will not include the need to
send a Member’s child to college or the desire to purchase a home.
   

1.2           Number and  Gender.  Wherever appropriate herein, words used in
the singular shall be considered to include the plural and the plural to include
the singular. The masculine gender, where appearing in this Plan, shall be
deemed to include the feminine gender.
 
1.3           Headings.  The headings of Articles and Sections herein are
included solely for convenience and if there is any conflict between such
headings and the text of the Plan, the text shall control.
 
ARTICLE II


Administration
 
The Plan shall be administered by the Committee, which shall be authorized,
subject to the provisions of the Plan, to establish rules and regulations and
make such interpretations and determinations as it may deem necessary or
advisable for the proper administration of the Plan, including, without
limitation, the discretionary power (1) to construe the Plan and the Trust, (ii)
to determine the eligibility of any employee of the Company or its subsidiaries
for participation in the Plan, and (iii) to determine the eligibility for and
amount of benefits payable to a Member or the Member’s designated beneficiary
hereunder. All such rules, regulations, interpretations and determinations shall
be binding on all Plan Members and their beneficiaries. The Committee shall be
composed of not less than three (3) individuals who shall be appointed by the
Board. Each member of the Committee shall serve until the member resigns or is
removed by the Board. Upon the resignation or removal of a member of the
Committee, the Board shall appoint a substitute member. No member of the
Committee shall have any right to vote or decide upon any matter relating solely
to himself or herself under the Plan or to vote in any case which his individual
right to claim any benefit under the Plan is particularly involved. In any case
in which a Committee member is so disqualified to act, and the remaining members
cannot agree, the
3

--------------------------------------------------------------------------------


.
 
Board shall appoint a temporary substitute member to exercise all the powers of
the disqualified member concerning the matter in which he or she is
disqualified.  All expenses incurred in connection with the administration of
the Plan shall be borne by the Company.

 
ARTICLE III


Participation

 

  3.1 Eligibility. Any management or highly compensated employee or outside
director of the Company shall become a Member upon designation by the Committee.

Once an employee or outside director has been designated as a Member, he or she
shall automatically continue to be a Member until he or she has received payment
in full of all benefits accrued for him or her under this Plan or until he or
she is removed as a Member by the Committee.
 

  3.2  Election. Any Member may file an Election to defer receipt of an integral
percentage or sum certain (in an even $1,000 amount) of his or her Compensation

for any Plan Year under the Plan. A Member’s Election to defer receipt of
Compensation for any Plan Year shall be made prior to the beginning of such Plan
Year, shall be
irrevocable for such Plan Year, and shall specify the time and form of payment
of the portion of the Member's Account attributable to amounts allocated to the
Member's
Account for the Plan Year. The reduction in a Member’s Compensation pursuant to
such Election shall be effected by substantially equal Compensation reductions
as
of each payroll period within the Plan Year.
 

  3.3  Initial  Election. Notwithstanding the provisions of Section 3.2 above,
Members may make their first Election during such thirty (30) day period
following the

date on which they become Members, provided, however, that such Election shall
be attributable only to Compensation for services to be performed subsequent to
the Election.
 
ARTICLE IV


Benefits

 

  4.1  Amount of Benefit.  As of the last day of each payroll period of each
Plan Year, a Member’s Account shall be credited with an amount equal to the
Compensation

deferred under the Plan pursuant to an election by the Member as described in
Article III for such payroll period.  Additionally, the Board, in its sole and
absolute discretion, may, as of the last day of each Plan Year, credit a
Member’s Account with an additional amount set by the Board. The crediting of
additional amounts to Members’ accounts need not be uniformly applied to
Members.  As of any determination date, the benefit to which a Member or his
beneficiary shall be entitled under the Plan shall be equal to the amount
credited to such Member’s Account as of such date.
 

  4.2  Interest Crediting. As of the last day of each calendar quarter, the
Account of each Member shall be credited with the Interest Credit for such
calendar quarter.

 
4

--------------------------------------------------------------------------------


ARTICLE V


Vesting


All amounts credited to a Member’s Account shall be fully vested and not subject
to forfeiture for any reason; provided, however, such amounts shall remain
subject to the claims of the general creditors of the Company, present and
future, and no payments shall be made under this Plan to any Member or a
Member’s designated beneficiary during any period in which the Committee, in its
sole and absolute discretion, determines that the Company is insolvent and
notifies the Trustee in writing of such determination.
 
ARTICLE VI


Trust


In the event the Company establishes a Trust in connection with this Plan, the
Company may, from time to time and in its sole discretion, pay and deliver money
or other property to the Trustee for the payment of benefits under the Plan.
Distributions due under the Plan to or on behalf of Members shall be made by the
Trustee in accordance with the terms of the Trust Agreement and the Plan;
provided, however, that the Company shall remain obligated to pay all amounts
due to such persons under the Plan, to the extent that such amounts are not paid
from the Trust. Nothing in the Plan or the Trust Agreement shall relieve the
Company of its obligation to make the distributions required in Article VII
hereof except to the extent that such obligation is satisfied by the application
of funds held by the Trustee under the Trust Agreement. No Member or beneficiary
of a deceased Member shall have any security or other interest in Trust Assets.
Any and all Trust Assets shall remain subject to the claims of the general
creditors of the Company, present and future, and no payment shall be made under
the Plan during any period in which the Committee, in its sole and absolute
discretion, determines that the Company is insolvent and notifies the Trustee in
writing of such determination. The Trust Agreement shall prohibit the location
of trust assets outside the United States or the transfer of trust assets
outside the United States.  Should an inconsistency or conflict exist between
the specific terms of the Plan and those of the Trust Agreement, then the
relevant terms of the Plan shall govern and control.
 
ARTICLE VII


Payment of Benefits


7.1           Termination  of  Employment.  Upon a Member’s termination of
employment or service with the Company for any reason other than death
(including retirement or Disability), the amount credited to each Member’s
Account as of the date of such Member’s termination of employment or service
shall be distributed to such Member pursuant to Sections 7.3 and 7.4 below.
 
7.2           Death.  Upon a Member’s death, the amount credited to such
Member’s Account as of the date of such Member’s death shall be distributed to
such Member’s designated beneficiary pursuant to Sections 7.3 and 7.4 below. The
Member, by written instrument filed
 
5

--------------------------------------------------------------------------------


 
with the Committee in such manner and form as the Committee may prescribe, may
designate one or more beneficiaries to receive such payment. The beneficiary
designation may be changed from time to time prior to the death of the Member.
In the event that the Committee has no valid beneficiary designation on file,
the amount credited to each Member’s Account shall be distributed to the
Member’s surviving spouse, if any, or if the Member has no surviving spouse, to
the executor or administrator of the Member’s estate.
 
7.3           Time of Payment.  Subject to the requirements of this section,
Payment of a Member’s benefit hereunder shall begin as soon as administratively
feasible following the Distribution Date.
 
(a)           The "Distribution Date" of a Member's Account shall be the date
specified as the Distribution Date in the Member's Election.  Provided, however,
that the Distribution Date shall not occur before the earliest of:

 

  (1)  the Member's separation from service;         (2)   the Member's
Disability; or         (3)   the Member’s death.

 
(b)           Subject to the requirements of Article VIII, distribution of a
Member's Account may occur at a specified time (or pursuant to a fixed schedule)
specified in the Member’s Election, or otherwise specified under the Plan at the
date of deferral.
 
(c)           Subject to the requirements of Article VIII, all or a portion of a
Member's Account may be distributed upon the occurrence of an Unforeseeable
Emergency.
 
(d)           In the case of any Specified Employee, any distribution as the
result of the Member's separation from service may not occur before the date
which is six months after the date of the Member’s separation from service (or,
if earlier, the date of death of the Member).
 
(e)           A Member may elect to postpone the commencement of benefits
hereunder to a date which is specified by the Member in an Election; provided,
however, that:
 

 
(1)
such an election may not take effect until at least 12 months after  the date on
which it is made,
        (2)
except in the case of a payment of benefits as the result of the Member's death
or Disability, or a distribution as the result of an Unforseeable Emergency, as
described in Article VIII, the first payment with respect to which the election
is made must be deferred for a period of at least 5 years from the date on which
the payment would otherwise have been made, and
       
(3)
any election related to a payment at a specified time or pursuant to a fixed
schedule may not be made less than 12 months prior to the first scheduled
payment.

 
 
6

--------------------------------------------------------------------------------


7.4           Form of Payment.  Subject to the prior approval of the Committee,
a Member, or the Member’s designated beneficiary in the case of the death of the
Member, may elect to receive benefits hereunder in either of the following forms
or any combination thereof:
 
(a)           single sum payment; or
 
(b)           monthly, quarterly, or annual installment payments over a
specified term not to exceed the greater of ten (10) years or the Member’s life
expectancy as of the Distribution Date.
 
The form of payment shall be specified by the Member in an Election.  A Member
may specify different forms and times of payment for amounts attributable to
allocations to the member's Account with respect to each Plan Year.  Provided,
however, that any election by a Member to receive payment in installments shall
not be effective unless balance in the Member's Account (or the portion of the
Account to which the installment election applies) exceeds $5,000.  The
Committee shall maintain records sufficient to determine the portion of the
Member's Account to which each such Election applies.
 
ARTICLE VIII


Distributions Upon Unforeseeable Emergency


 Upon written application by a Member who has experienced an Unforeseeable
Emergency, as determined by the Committee, the Committee may distribute to such
Member an amount not to exceed the least of (i) the amount credited to such
Member’s Account, (ii) the amount requested by the Member, or (iii) the amount
determined by the Committee as being reasonably necessary to satisfy the need
created by the Unforseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such need is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Member's assets (to the extent the liquidation of such assets would not itself
cause severe financial hardship).
 
ARTICLE IX


Nature of the Plan


The Plan shall constitute an unfunded, unsecured obligation of the Company for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended. The Plan is not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code of 1986,
as amended. The Company in its sole discretion may set aside such amounts for
the payment of Accounts as the Company from time to time may determine. No
Member shall have any security or other interest in any such amounts set aside
or any other assets of the Company. Neither the establishment of the Plan, the
operation thereof, nor the setting aside of any amounts shall be deemed to
create a funding arrangement. Members shall
7

--------------------------------------------------------------------------------


 
have the status of general unsecured creditors of the Company, and this Plan
constitutes a mere promise by the Company to make benefit payments in the
future.
 
ARTICLE X


Employment Re1ationship


Nothing in the adoption or implementation of the Plan shall confer on any
employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate his employment at any time. Any question
as to whether and when there has been a termination of a Member’s employment,
and the cause of such termination, shall be determined by the Committee in its
discretion, and its determination shall be final.
 
ARTICLE XI


Amendment and Termination


The Board may amend or terminate the Plan, by resolution duly adopted, without
the consent of the Members; provided, however, that no such amendment or
termination shall adversely affect any benefits which have been earned prior to
any such amendment or termination. Further, upon termination of the Plan, the
Committee, in its sole discretion, may elect to distribute the amount credited
to each Member’s Account in a lump sum cash payment as soon as administratively
feasible following the date of termination of the Plan.
 
ARTICLE XII


Claims and Appeals Procedures


12.1         Claims.  Any claim for benefits shall be made in writing to the
Committee. The Committee will handle claims in accordance with the following
provisions:
 
(a)           General Rule.  If a claim is wholly or partially denied, the
Committee shall notify the Member or beneficiary claimant, in accordance with
paragraph (c) of this Section, of the Plan's adverse benefit determination
within a reasonable period of time, but not later than 90 days after receipt of
the claim by the Plan, unless the Committee determines that special
circumstances require an extension of time for processing the claim.  If the
Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Member or beneficiary
claimant prior to the termination of the initial 90-day period.  In no event
shall such extension exceed a period of 90 days from the end of such initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefit determination.
 
(b)           Calculating Time Periods.  For purposes of this Section 12.1, the
period of time within which a benefit determination is required to be made shall
begin at the time a claim is filed in accordance with the Plan's claim
procedures, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.
 
8

--------------------------------------------------------------------------------


(c)           Manner and Content of Notification of Benefit Determination.  The
Committee shall provide a Member or beneficiary claimant with written
notification of any adverse benefit determination.  The notification shall set
forth, in a manner calculated to be understood by the Member or beneficiary
claimant--

 

  (1)  The specific reason or reasons for the adverse determination;        
(2)
Reference to the specific Plan provisions on which the determination is based;
       
(3)
A description of any additional material or information necessary for the Member
or beneficiary claimant to perfect the claim and an explanation of why such
material or information is necessary;
        (4)
A description of the Plan's review procedures as described in Section 12.2 and
the time limits applicable to such procedures, including a statement of the
Member or beneficiary claimant's right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.

 
12.2         Appeal of Adverse Benefit Determinations.  Within 60 days after the
receipt from the Committee of any written denial of a claim for benefits, a
Member or beneficiary whose claim is denied may request, by written application
to the Committee, a review by the Committee of the decision denying the payment
of benefits.
 
(a)           Submission of Additional Information.  In connection with an
appeal of an adverse benefit determination under this Section 12.2, a Member or
beneficiary shall be entitled to submit written comments, documents, records,
and other information relating to the claim for benefits.  Review of an appeal
under this Section 12.2 shall take into account all comments, documents,
records, and other information submitted by the Member or beneficiary relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(b)           Review of Relevant Information.  The Member or beneficiary shall
also be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the Member
or beneficiary's claim for benefits.  For purposes of this Section, the
determination of whether a document, record, or other information shall be
considered "relevant" shall be made in accordance with the definition in Section
12.4(c).
 
12.3         Notification of Benefit Determination on Review.
 
(a)           Manner and Content of Notification of Benefit Determination on
Review.  The Committee shall provide a Member or beneficiary claimant with
written notification of the Plan's benefit determination on review.  In the case
of an adverse benefit
 
9

--------------------------------------------------------------------------------


determination, the notification shall set forth, in a manner calculated to be
understood by the Member or beneficiary claimant:
 

  (1) The specific reason or reasons for the adverse determination;      
 
(2)
Reference to the specific plan provisions on which the determination is based;
        (3)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits.  For purposes of this
Section, determination of whether documents, records, and other information
shall be considered "relevant" shall be made in accordance with the definition
provided in Section 12.4(c);
       
(4)
A statement of the Member or beneficiary claimant's right to bring a civil
action under Section 502(a) of ERISA.





(b)           Timing of Notification of Benefit Determination on Review.
 
 
(1)
General Rule.  Except as provided in paragraph (2) of this Section, the
Committee shall notify a Member or beneficiary claimant in accordance with
paragraph (a) of this Section of the Plan's benefit determination on review
within a reasonable period of time, but not later than 60 days after receipt of
the claimant's request for review by the Plan, unless the Committee determines
that special circumstances require an extension of time for processing the
claim.  If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 60-day period.  In no event shall such
extension exceed a period of 60 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review.



 
(2)
Special Rule.  In the event that the Committee holds regularly scheduled
meetings at least quarterly, paragraph (1) of this Section shall not apply, and
the Committee shall instead make a benefit determination no later than the date
of the meeting of the Committee that immediately follows the Plan's receipt of a
request for review, unless the request for review is filed within 30 days
preceding the date of such meeting.  In such case, a benefit determination may
be made by no later than the date of the second meeting following the Plan's
receipt of the request for review.  If special circumstances require further
extension of time for processing, a benefit determination shall be rendered not
later than the third meeting of the Committee following the Plan's receipt of
the request for review.  If such an extension of time for review is required
because of special circumstances, the Committee shall provide the claimant with
written



10

--------------------------------------------------------------------------------



   
notice of the extension, describing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension.  The Committee shall notify the claimant, in accordance with
paragraph (a) of this Section, of the benefit determination as soon as possible,
but no later than 5 days after the benefit determination is made.


 
(3)
Calculating Time Periods.  For purposes of this Section 12.3, the period of time
within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the reasonable
procedures of a Plan, without regard to whether all the information necessary to
make a benefit determination on review accompanies the filing.  In the event
that a period of time is extended as permitted pursuant to paragraph (1) or (2)
of this Section due to a claimant's failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.



12.4         Definitions.   For purposes of this Article XII, the following
terms shall have the meanings indicated:
 
(a)           Adverse benefit determination.  "Adverse benefit determination"
means any of the following: a denial, reduction, or termination of, or a failure
to provide or make payment (in whole or in part) for, a benefit, including any
such denial, reduction, termination, or failure to provide or make payment that
is based on a determination of a Member's or beneficiary's eligibility to
participate in the Plan.
 
(b)           Notice or notification.  "Notice" or "Notification" means the
delivery or furnishing of information to an individual in a manner that
satisfies the standards of 29 CFR 2520.104b-1(b) as appropriate with respect to
material required to be furnished or made available to an individual.
 
(c)           Relevant.  A document, record or other information shall be
considered "relevant" to the Member or beneficiary's claim if such document,
record or other information:
 

  (1)   was relied upon in making the benefit determination;      
 
(2)
was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; and
demonstrates compliance with the administrative processes and safeguards
designed to ensure and to verify that benefit claim determinations are made in
accordance with the Plan and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated Members or
beneficiaries.



11

--------------------------------------------------------------------------------


ARTICLE XIII


Miscellaneous


13.1           Indemnification. The Company shall indemnify and hold harmless
each member of the Committee and any other person acting on its behalf, against
any and all expenses and liabilities arising out of his or her administrative
functions or fiduciary responsibilities, excepting only expenses and liabilities
arising out of the individual’s own willful misconduct or lack of good faith.
Expenses against which such person shall be indemnified hereunder include,
without limitation, the amounts of any settlement or judgment, costs, counsel,
fees and related charges reasonably incurred in connection with a claim asserted
or a proceeding brought or settlement thereof.
 
13.2           Effective  Date.  The Plan shall become operative and effective
as of the Effective Date and shall continue until amended or terminated as
provided in Article XI.
 
13.3           Withholding Taxes. The Company shall have the right to deduct
from any payments made under this Plan, any federal, state or local
taxes required by law to be withheld with respect to such payments.
 
13.4           Nonalienation of Benefits.  Benefits payable under this Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, attachment, garnishment, execution or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a spouse or former
spouse, or for any other relative of the Member, prior to actually being
received; and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits subject
to the debts, contracts, liabilities, engagements or torts of any person
entitled to benefits hereunder shall be void and without any force and effect.
 
13.5           Severability.  If any provision of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; rather, each provision shall be fully severable and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been included herein.
 
13.6           Jurisdiction and Applicable Law. The situs of the Plan hereby
created is Tennessee. All provisions of the Plan shall be construed in
accordance with the laws of Tennessee except to the extent preempted by federal
law.  This Plan is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, and shall be interpreted in accordance with
such intent.
 

 
12 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this amended and restated Plan to
be executed this  27th  day of  September,  2005, effective as of January 1,
2005.

 

  CBRL Group, Inc.


 
 

  By: /s/Michael J. Zylstra             Title:    

 